Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fling (USPN 6633163 B2) in view of Fling et al. (USPN 6825775 B2).
Regarding Claim 1, Fling (‘163) discloses a system comprising: a mobile machine frame (10); an orientation sensor (12/13) disposed on the mobile machine frame (Fig. 1) and configured to transmit an orientation signal (Col. 3, Lines 28–46), but does not disclose a receiver.
Fling (‘775) teaches multiple receivers (110) in order to communicate with and monitor an element to determine the condition of the element (Col. 4, Lines 52–65 and Col. 5, Lines 3–7).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the mobile machine of Fling (‘163) with receivers as taught by Fling .775) in order to communicate with and monitor an element to determine the condition of the element.
 Fling ‘775 (Fig. 1) illustrates the receiver above ground that is receiving/monitoring the underground transmitting the device.  Fling ‘163 (Figs. 1–2) illustrate the mobile machine monitoring an underground device.  Therefore, the receivers of Fling ‘775 are located on Fling’s ‘163 mobile machine. 
The Fling combination teaches a plurality of receivers (‘775, Col. 6, Lines 20–21), each disposed on the mobile machine frame at a known distance from each of the other of the plurality of receivers (where the placement of the receivers are known by the designer), in which the splurality of receivers are each configured to detect a signal emanating from an underground line (‘775, Col. 4, Lines 52–65); and a processor (‘163, 16) configured to determine a position of the underground line using the 10signal received at each of the plurality of receivers and the orientation signal (‘163, Col. 5, Lines 12-32).  
Regarding Claim 2, Fling (‘163) discloses a processor is configured to determine a path of travel for the mobile machine frame using the position of the underground line.  (‘163, Col. 5, Lines 12-32).
Regarding Claim 3, the Fling combination teaches a memory, in which the processor is configured to store the position of the underground line in the memory.  (‘775, Col. 3, Lines 33–39).
Regarding Claim 4, Fling (‘163) discloses a plow blade (11) configured to open a trench proximate the position of the underground line; and a length of cable.  Col. 3, Lines 28-46.
Regarding Claim 5, Fling (‘163) discloses the plow blade is disposed on the mobile machine frame.  Col. 3, Lines 28-29.
Regarding Claim 6, the Fling combination teaches the processor is configured to: determine a detected source of each of the signals (‘163, Col. 3, Lines 65–67 through Col. 4, Lines 1–5); compare the detected sources (‘163, Col. 5, Lines 12–33 and Col. 6, Lines 29–38); and determine a predicted location and an estimated error of the underground line (‘163, Col. 5, Lines 12–33 and Col. 6, Lines 29–39, where any frequency determined outside of the frequency range will alarm the user).  
Regarding Claim 7, the structural limitation of the apparatus described in the method is recited in Claims 1 and 6.  Accordingly the method steps recited in claim 7 are necessarily those performed when making and/or using the device of the Fling combination.
Regarding Claim 8, Fling (‘163) discloses further comprising: causing the mobile frame to travel on a path upon which a strength of the electromagnetic signal does not fall below a predetermined level.  (‘163, Col. 5, Lines 12–33 and Col. 6, Lines 29–39, where any frequency determined outside of the frequency range will alarm the user).  
Regarding Claim 9, Fling (‘163) discloses further comprising: comparing the estimated error value to a predetermined threshold; and stopping the translation of the mobile frame when the error value exceeds the predetermined threshold.  (‘163, Col. 5, Lines 12–33 and Col. 6, Lines 29–39, where any frequency determined outside of the frequency range will alarm the user).  
Regarding Claim 10, Fling (‘163) discloses further comprising: detecting, with a sensor (12/13), the level and location of the mobile frame as it translates on the ground.  (Col. 3, Lines 28–46).
Regarding Claim 11, Fling (‘163) discloses further comprising: determining, from the predicted location of the underground line, a preferred path for a monitoring line; and installing the monitoring line along the preferred path.  (Col. 3, Lines 28–46 and Col. 5, Lines 51–67).
Regarding Claim 12, Fling (‘163) discloses in which the step of installing the monitoring line comprises opening a trench with a plow blade.  (‘163, Col. 3, Lines 28–46).
Regarding Claim 13, Fling (‘163) discloses the plow blade is disposed on the mobile frame.  (‘163, Col. 3, Lines 28–46).
Regarding Claim 14, Fling (‘163) discloses in which the step of installing the monitoring line comprises: translating a second mobile frame (‘163, Fig. 1, where the second machine frame is the rear portion of the excavator vehicle) above the preferred path; opening a trench with a cutting implement disposed on the second mobile frame; and disposing the monitoring line in the trench.  
Regarding Claim 15, Fling (‘163) discloses the underground line comprises a high-pressure gas pipeline (Col. 1, Line 24) having a known diameter.  Jurisdictions have piping and instrument diagrams for utility lines.  Therefore, the size of there lines are known for the existing utilities.
Regarding Claim 16, the Fling combination teaches the plurality of locations comprise at least three locations, in which the step of determining an estimated error value comprises (‘163, Col. 5, Lines 12–33 and Col. 6, Lines 29–39, where any frequency determined outside of the frequency range will alarm the user): plotting each of the estimated locations of the underground line; and determining an area defined by a polygon having vertices at each of the estimated locations (‘775, Col. 5, Lines 32–67).  
Regarding Claim 17, the structural limitation of the apparatus described in the method is recited in Claim 9.  Accordingly the method steps recited in claim 17 are necessarily those performed when making and/or using the device of the Fling combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (USPN 5917325) discloses determining the location of an underground element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753